Citation Nr: 1236707	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  02-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for prostate cancer, to include as a result of exposure to ionizing radiation. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in November 2005.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

This case was previously before the Board in January 2003, October 2004, November 205, January 2008, August 2009, September 2010, and February 2012.  In January 2003, October 2004, November 2005, and January 2008 the Board remanded the case for further development.  In August 2009, the Board denied the Veteran's claim.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2010 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the matter for compliance with the instructions in the joint motion.  Thereafter, in September 2010 and February 2012 the Board again remanded the case for further development.

As a preliminary matter, the Board finds that the development directed by the prior remands appears to have been substantially accomplished.  Therefore, a new remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The record shows that the Veteran had exposure to ionizing radiation while on active duty.

2.  The competent medical evidence shows that it is at least as likely as not that the Veteran's current prostate cancer is etiologically linked to his confirmed in-service exposure to ionizing radiation.


CONCLUSION OF LAW

Service connection is warranted for the Veteran's prostate cancer.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for prostate cancer as a result of exposure to ionizing radiation during service.  The Board finds that service connection is warranted for the Veteran's prostate cancer.

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran essentially contends that his prostate cancer is the result of exposure to ionizing radiation while on active duty.  

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  Rucker v. Brown, 10 Vet. App. 67 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  The category of radiation-exposed veterans includes those veterans who participated in a radiation-risk activity.  Those activities include participation during the official operational period of an atmospheric nuclear test or the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946. 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d)(2) (2011). 

Second, radiogenic diseases may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show the following:  (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b) (2011).  If any of the three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii) (2011).  The term radiogenic disease means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2) (2011). 

The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) (2011). 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board further notes that 38 C.F.R. § 3.311(a) requires a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2011).  In all other claims, a request will be made for any available records concerning the veteran's exposure to radiation, and all such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).

The record confirms that the Veteran was exposed to ionizing radiation while on active duty.  His service records show that he participated in atmospheric nuclear weapon testing in Operation PLUMBBOB in 1957.  As outlined in, atmospheric nuclear weapon testing is considered a radiation-risk activity.  38 C.F.R. § 3.309(d)(3) (2011).  As the Veteran has been determined to have participated in a radiation-risk activity, he meets the criteria for qualification as a radiation-exposed Veteran.  In addition to his participation in Operation PLUMBBOB, he was present with the American occupation forces in Hiroshima in February 1947.  More recently, by statements dated in September and October 2012, he contends that he had additional radiation exposure during his tour of duty with the 7th Infantry Division in the Republic of South Korea from July 1964 through June 1965.  He reported that during the first four months of that tour he served as the Executive Office and the last four months as Commanding Officer.  He reported that the Divisions Artillery had five artillery battalions, and that the 1st/80th Artillery Battalion with one 8 inch howitzer battery, and the 1st/31st Artillery (Honest John) Battalion were nuclear prepared.  He maintained that as part of his command duties, he made personal inspections of their nuclear ammunition bunkers, that this was his last possible direct contact with ionizing radiation exposure, and that the exposure was as likely as not to have had a causal effect upon his later carcinoma.  Additionally, he submitted records detailing his assignment to the 7th Infantry Division during the time in question.

As a radiation-exposed Veteran, the level of his radiation exposure need not be documented, provided that he has been diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) or other radiogenic disease.  However, while prostate cancer is listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic disease, it is not among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) subject to presumptive service connection in radiation-exposed veterans.  Thus, in order to be entitled to service connection, the Veteran's prostate cancer must either be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service. 

The prior remands and adjudication of this case focused upon the Veteran's purported radiation exposure while participating in Operation PLUMBBOB, and the fact that he was present with the American occupation forces in Hiroshima in February 1947.  In pertinent part, radiation dose assessments were calculated based upon that exposure with the most recent finding being promulgated by the Defense Threat Nuclear Reduction Agency (DTRA) in May 2011.  The DTRA's finding was referred to the Under Secretary for Health, and an opinion was subsequently provided by the Director, Environmental Agents Service (EAS), to the effect that it was unlikely that the Veteran's cancer of the prostate could be attributed to ionizing radiation exposure while in the military service.  A memorandum dated later that same month from the Director, Compensation and Pension Service (CPS) concluded that there was no reasonable possibility that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service, and cited to the May 2011 finding of the DTRA and the August 2011 opinion from EAS.

Despite the conclusion reached in the preceding paragraph, the Board reiterates that service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  In this case, the Veteran submitted a competent medical opinion dated in October 2012 from a private physician who concluded, in essence, that it was reasonable to find that the Veteran's prostate cancer was related to the Veteran's in-service radiation exposure.

The Board acknowledges that it is not clear whether that physician had the Veteran's most recent specific radiation dose estimate, to include the May 2011 DTRA finding.  Nevertheless, there is no dispute that the Veteran did have exposure to ionizing radiation while on active duty.  In short, that physician's opinion is based upon the confirmed events of the Veteran's active service.  Moreover, there does not appear to be any dispute that physician has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Therefore, that doctor is qualified to provide a competent medical opinion.

There are competent medical opinions which both support and refute a finding that the Veteran has prostate cancer due to his confirmed in-service exposure to ionizing radiation.  All of the opinions appear to have been promulgated by competent medical professionals.  Therefore, the Board finds that the evidenced appears to be in equipoise as to whether the Veteran's current prostate cancer is etiologically linked to his active service.

An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C.A. § 5107(b) (West 2002).  Further, a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that competent medical evidence shows that it is at least as likely as not that the Veteran's current prostate cancer is etiologically linked to his confirmed in-service exposure to ionizing radiation.  Therefore, service connection is warranted for prostate cancer.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


